File No. 811-22229 As filed with the Securities and Exchange Commission on April 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. . Post-Effective Amendment No. . x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 1 PNMAC MORTGAGE OPPORTUNITY FUND, LLC (Exact Name of Registrant as Specified in Charter) 27, SUITE 350 CALABASAS, CALIFORNIA 91301 (Address of Principal Executive Offices) (818) 224-7050 (Registrant's Telephone Number, including Area Code) JEFF GROGIN, SECRETARY PNMAC MORTGAGE OPPORTUNITY FUND, LLC 27, SUITE 350 CALABASAS, CALIFORNIA 91301 (Name and Address of Agent for Service) Copies to: RICHARD T. PRINS, ESQ. SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP FOUR TIMES SQUARE NEW YORK, NEW YORK 10036 PNMAC MORTGAGE OPPORTUNITY FUND, LLC (the “Fund”) SUPPLEMENT DATED APRIL 30, 2 PROSPECTUS OF THE FUND DATED NOVEMBER 12, 2008 Effective May 11, 2009, the persons primarily responsible for the day-to-day management of the Fund's portfolio changed.Accordingly, the following supplements the information that currently appears in Item 9.1.c of the Fund's N-2: * * * Portfolio Management Effective May 11, 2009, James S. Furash resigned from PNMAC Capital Management, LLC (the "Investment Adviser").Prior to his resignation, Mr. Furash was the Chief Development Officer of the Investment Adviser and was one of the persons who was primarily responsible for the day-to-day management of the Fund's portfolio.Andrew S. Chang, previously the Chief Fund Administration Officer, was promoted to replace Mr. Furash and assumed the role of Chief Business Development Officer in May 2009.Mr. Chang has been a member of the Fund's management team since May 2008. Effective May 11, 2009, Mark P. Suter resigned from the Investment Adviser.Prior to his resignation, Mr. Suter was the Chief Portfolio Strategy Officer of the Investment Adviser.Upon Mr. Suter's resignation, David M. Walker, the Chief Credit Officer of the Investment Adviser, assumed oversight of the Fund's Portfolio Strategy organization and activities.Mr. Walker has been a member of the Fund's management team since May 2008. * * * Investors Should Retain This Supplement For Future Use.The Fund's Prospectus is contained in the Fund's Registration Statement on Form N-2, as filed with the Securities and Exchange Commission on November 12, 2008. SIGNATURE(S) Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calabasas, State of California, as ofthe 30th day of April 2010. PNMAC Mortgage Opportunity Fund, LLC By: /s/ Jeff Grogin Name: Jeff Grogin Title: Secretary
